DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kyokane et al, US 2015/0107542 [Kyokane] in view of Fujita et al, US 2016/0138546 [Fujita].
Regarding claim 1, with reference to figures 2-6, Kyokane discloses a recoil starter (33) that starts an engine (10), the recoil starter rotating a drive shaft (15) of the engine using rotation force of a reel (35) through a recoil rope (34) wound around the reel, by the recoil rope being pulled (paragraph 22), wherein:
a ratchet claw (pawl, 40) is provided on the reel, the ratchet claw pivoting in a radial direction of the reel with rotation of the reel by the recoil rope and then engaging with a pulley (cup, 36) provided on the drive shaft (paragraphs 22,;
a guide member (64) is provided around a reel shaft (post portion, 60), the guide member covering the ratchet claw (see figure 2), the reel shaft being a rotation shaft of the reel (paragraph 24).
See at least paragraphs 20-30.
Kyokane lacks wherein a rib is provided on the guide member, the rib abutting on the ratchet claw.
However, with reference to figures 3-5, Fujita discloses a recoil starter (10) having a pair of ratchet claws (ratchet member, 20) covered by a guide member (ratchet guide, 22).  The guide member includes a rib-like structure (paragraph 46) that includes a guide portion (24) and swinging-prevention portion (25) to guide the ratchet claws into position and to prevent them from swinging out, respectively.  Fujita further notes that the swinging-prevention portions may be placed on outer diameter side of the guide member to contact the forward end portions of the ratchet claws (see paragraphs 55).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the guide member of Kyokane to include a rib portion on the guide member such that the rib abuts the ratchet claw as taught by Fujita since Fujita discloses that such a feature allows the ratchet claws to be pushed back reliably to their retracted positions when the reel is rotated opposite of the starting direction (paragraph 58).
Regarding claim 2, Fujita further discloses wherein the rib releases the ratchet claw that moves in a circumferential direction of the guide member, with the rotation of the reel by the recoil rope being pulled.
Regarding claim 3, Kyokane further discloses a protrusion portion (66) is provided on the ratchet claw; a guide groove (67) is provided on the guide member, the protrusion portion engaging with the guide groove (paragraph 24); - 24 -the guide member maintains a stationary state even when the recoil rope is pulled (paragraph 26); the protrusion portion moves along the guide groove, with the rotation of the reel by the recoil rope being pulled (paragraph 26); and the guide member has such a disk shape (shown as an outline in figure 3, paragraph 25) that the guide member covers the protrusion portion no matter what position in the guide groove the protrusion portion moves to (apparent from the figures).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623. The examiner can normally be reached Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY L BACON/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747